CORRECTION ORDER

In the above-styled and numbered appeal, the Opinion dated December 15, 1993, 876 P.2d 682, for publication, the last paragraph of the OUJI-CR 806 on page 684 was cited incorrectly. The paragraph should be corrected to read as follows:
IF, AFTER A CONSIDERATION OF ALL THE EVIDENCE ON THIS ISSUE, YOU FIND BEYOND A REASONABLE DOUBT THAT THE DEFENDANT WAS IN FLIGHT, THEN THIS FLIGHT IS A CIRCUMSTANCE WHICH YOU MAY CONSIDER WITH ALL THE OTHER EVIDENCE IN THE CASE IN DETERMINING THE QUESTION OF THE DEFENDANT’S GUILT OR INNOCENCE. HOWEVER, IF YOU HAVE A REASONABLE DOUBT THAT DEFENDANT WAS IN FLIGHT, THEN THE FACT OF ANY DEPARTURE IS NOT A CIRCUMSTANCE FOR YOU TO CONSIDER.
IT IS SO ORDERED.
/s/ Gary L. Lumpkin Gary L. Lumpkin, Presiding Judge
/s/ Charles A. Johnson Charles A. Johnson, Vice Presiding Judge
/s/ James F. Lane James F. Lane, Judge
/s/ Charles S. Chapel Charles S. Chapel, Judge
/s/ Reta M. Strubhar Reta M. Strubhar, Judge